Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, or render obvious, a dishwasher as recited in claims 21 and 35, or a method of operating a dishwasher as recited in claim 28.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Forsberg (US 2,236,791), to further include the structure and arrangement of the user interface, nozzles, vane, vane guide, and control of the nozzles and vane as recited in claims 21 and 28, or to have the claimed structure and arrangement of the tub, basket, vane, vane guide, nozzles, and control of the nozzles and vane as recited in claim 35.  In contrast to the claimed invention, Forsberg discloses a dishwashing machine having a container (1), nozzles (7), valves at the nozzles (9), a slot (15) at a top of the container, a deflector plate (17) mounted to the slot (15), and wherein the deflector is moved by the water pressure from the nozzles and the movement of the deflector controls the openings of the valves (page 2, col. 1, lines 40-71).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711